          Case 1:17-cr-00438-VEC Document 570
                                          553 Filed 06/29/20
                                                    05/05/20 Page 1 of 1


MEMO ENDORSED                        INGA L. PARSONS
                                     CHRISTIAN URBANO*
                                         (of Counsel)
    Admitted to MA* NY WY                  Attorneys at Law                             Tel: 781-581-2262
    Federal Courts                       3 Bessom St. No. 234                           Fax: 888-406-9538
    U.S. Supreme Court                  Marblehead, MA 01945                            Cell: 781-910-1523

    Inga@IngaParsonsLaw.com                                            Christian@IngaParsonsLaw.com

    May 5, 2020
                                                                       USDC SDNY
    Honorable Valerie E. Caproni                                       DOCUMENT
    United States District Judge                                       ELECTRONICALLY FILED
    Southern District of New York                                      DOC #:
    40 Centre Street                                                   DATE FILED: 6/29/2020
    New York, NY 10007

           Re: United States v. Starlin Nunez, et. al. 17 Cr. 438

    Dear Judge Caproni:

            I write this letter in response to Your Honor’s May 1, 2020 endorsement of my
    request for approval of associate hours approving 50% pf the hours incurred by my
    associate, Christian Urbano as they “appeared excessive”. I respectfully request that this
    Court reconsider that decision. In support of that request, I am attaching a declaration
    under oath submitted by Mr. Urbano and a number of redacted documents showing the
    nature and quality and extensiveness of his work.

           Please let me know if you need any additional information.

           Thank you for your time and consideration.

                                                 Respectfully submitted,

                                                 /s/ Inga L. Parsons

                                                 Inga L. Parsons

    Cc:    Urbano, C.
                               Application GRANTED in part. The
           ECF
                               Court will approve 200 of Mr. Urbano's
                               reported hours.
                               SO ORDERED.




                               HON. VALERIE CAPRONI                              6/29/2020
                               UNITED STATES DISTRICT JUDGE


                    New York Office: 1790 Broadway Suite 710 New York NY 10019
